Citation Nr: 0730140	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
left knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Sister of Veteran
ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.  

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A copy of the transcript of that hearing 
has been made part of the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 1968 rating decision, the RO granted the veteran's 
claim for service connection for his left knee disability.  
The record indicates that the veteran injured his left knee 
during service when he fell during basic training and fell 
again prior to hospital admission.  During hospitalization, a 
"bucket-handle" tear was identified and the left medial 
meniscus was surgically removed.  The disability is currently 
rated as 10 percent disabling.

In his claims for service connection for right knee and right 
ankle disabilities, the veteran does not contend that he 
sustained these injuries during service, but rather, that he 
sustained injuries due to the residuals of his service-
connected left knee injury.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2006)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995). 

VA has added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen.  71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  The amendment was for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  

In a May 1986 VA examination, the veteran noted that his left 
knee gave way three years previously, which caused him to 
rotate on his right knee and tear the medial meniscus.  The 
veteran subsequently underwent a partial right meniscectomy 
of the right knee.  In a March 2003 VA treatment record, the 
clinician completing the record noted that the veteran 
fractured his right ankle when he fell running for the 
telephone, requiring surgical intervention five weeks 
previous to the March 2003 record.

In August 2003, the veteran underwent a VA orthopedic 
examination.  In addition to the injuries noted above, the 
veteran reported that he twisted his right ankle in 1976 and 
had a motor vehicle accident in 1983.  The examiner opined, 
based on review of the claims file and the clinical 
examination, he did not think that the veteran's ankle and 
right knee conditions were secondary to the service-connected 
left knee disability.  He noted that the veteran's gait was 
good and the veteran did not cause "trauma to the right knee 
due to instability but due to accident.  Also, the right 
ankle injured in 2003 due to trauma."

The Board finds that the August 2003 orthopedic examination 
report was inadequate.  Specifically, the examiner did not 
fully address whether the service-connected left knee 
disability aggravated the right ankle and right knee 
disabilities.  38 C.F.R. § 3.310; Allen, supra.  In addition, 
the examiner noted that the instability did not cause the 
right ankle and right knee disabilities, but instead noted 
that these injuries were due to accidents.  This opinion 
should be clarified in determining whether the accidents 
themselves were caused by the veteran's service-connected 
disability.  

In view of the foregoing, in an addendum, the examiner who 
performed the August 2003 examination should provide an 
opinion as to whether the veteran's service-connected left 
knee disability caused or aggravated disabilities of the 
right knee and right ankle.  38 C.F.R. § 3.310 (2007).  

The Board also notes that the veteran was issued a Veterans 
Claims Assistance Act notification letter in July 2003, but 
this letter did not provide notice regarding secondary 
service connection.  Upon remand, the veteran should be 
provided such notice.  See, e.g., Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Regarding the veteran's claim for service connection for 
PTSD, an October 1989 Board decision denied entitlement to 
service connection for a chronic acquired psychiatric 
disability, to include PTSD.  This Board decision is final.  
38 C.F.R. § 20.1100.  The United States Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006) held that, in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Therefore, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  

In addition, a review of the claims file also indicates that 
the veteran receives disability benefits from the Social 
Security Administration (SSA).  The Board notes that VA has a 
duty to obtain SSA records when it has actual notice that the 
veteran was receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187- 88 (2002); Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 
163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  Accordingly, the AMC/RO should contact SSA 
and obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including any 
medical records in its possession. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2). 

Therefore, the veteran's appeal is remanded in order to 
provide him with additional notice, obtain additional SSA 
records, and to obtain an addendum to the August 2003 opinion 
regarding whether the veteran's service-connected left knee 
disability caused or aggravated his right ankle and right 
knee disabilities.  38 U.S.C.A. § 5101A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006), he 
must be notified of the information and 
evidence needed to substantiate his 
claims for service connection for a right 
ankle and right knee disabilities, to 
include as secondary to the service-
connected left knee disability.  He must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  If requested, VA 
will assist him in obtaining service 
medical records or records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and written authorization.

Regarding reopening his claim for 
service connection for PTSD, this 
notification letter should inform the 
veteran that in order to reopen his 
claim he must submit new and material 
evidence; the veteran should also be 
provided with the definition of new and 
material evidence under 38 C.F.R. 
§ 3.156(a) for appeals filed after 
August 29, 2001.  To ensure compliance 
with the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), this 
notification letter should contain an 
affirmative statement that new and 
material evidence would include evidence 
indicating that the veteran is currently 
diagnosed as having PTSD and that he is 
alleging an in-service stressor that is 
capable of being verified.  The letter 
must also provide the veteran with 
notice regarding the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for service connection 
for PTSD.  

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
also provide an explanation as to the 
information or evidence needed to 
establish  ratings and effective dates, 
as outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran must also be advised to 
submit all pertinent evidence not already 
on file that is held in his possession 
regarding all claims on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.

2.  In notifying the veteran of the 
information and evidence needed to 
substantiate his claims for service 
connection for right knee and right ankle 
disabilities, to include as secondary to 
the service-connected left knee 
disability, the AMC/RO must include 38 
C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006.

3.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in his claims file.

4.  Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's 
claim for disability benefits, as well 
as any medical records in its 
possession.

5.  Thereafter, the AMC/RO should send 
the claims file to the same examiner who 
provided the August 2003 examination (if 
possible).  Following review of the 
relevant evidence in the claims file and 
a copy of this opinion, the examiner 
should add an addendum to his previous 
report.  In this report, he should 
specifically answer the question:

Is it at least as likely as not 
(50 percent or greater 
probability) that any right 
knee disability that is 
currently present was caused or 
aggravated by the veteran's 
service-connected left knee 
disability?  

Is it at least as likely as not 
(50 percent or greater 
probability) that any right 
ankle disability that is 
currently present was caused or 
aggravated by the veteran's 
service-connected left knee 
disability?  

The examiner should 
specifically consider the 
veteran's previous accidents 
and determine if such accidents 
were at least as likely as not 
(50 percent or greater 
probability) caused by the 
service-connected residuals of 
a left knee injury (e.g., a 
fall caused by the left knee 
disability that resulted in 
injury to the right knee and/or 
right ankle.).  

The physician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or 
aggravation; less likely weighs 
against the claim.

The physician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he 
should so indicate.

If the veteran's right knee or 
right ankle disability was 
aggravated by his service-
connected left knee disability, 
to the extent that is possible, 
the examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the right knee and 
right ankle disabilities (e.g., 
slight, moderate) before the 
onset of aggravation.

If the examiner determines that 
a current examination of the 
veteran is warranted, such 
should be provided.

6.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case.  If the veteran's claims 
based on secondary service connection 
remains denied, this supplemental 
statement of the case must include a copy 
of 38 C.F.R. § 3.310(a) and the amendment 
to that regulation, effective October 10, 
2006.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).



